DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on February 3, 2022 is acknowledged.
By this election, claims 1-4, 7, 9-11, 22-23, and 45 are examined herein. 
Claims 14, 17, 21, 36-37, and 41 are withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 9-11, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected as being indefinite because it is not clear whether the eutectic bond comprises gold or gold plus a dopant. For purposes of examination, it is understood as comprising gold.
7 recites the limitation "the cap" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-11 and 45 are rejected as depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9-11, and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0267708 A1 to Courcimault.
As to claim 1, Courcimault discloses implantable intravascular device for deployment inside a human or animal, the apparatus comprising: 
a body of crystalline material (see [0047] – “The implant 10 may include a housing 20 that may utilize thin membrane materials such as glass, quartz, sapphire, fused silica, alumina, titanium, diamond, or other materials, to increase the space available inside an implant package of a fixed outer size.”) and a membrane of crystalline material fixed to the body by a hermetic bond (see [0056] – “ In FIG. 3, the bottom wall 50, side walls 52, 54, 56, 58, and top wall 60 may be bonded together to form the housing 20 that defines the cavity 25. It will be appreciated that the walls may be hermetically bonded or sealed in any appropriate manner such as by welding, brazing, frit bonding, frit welding, eutectic bonding, anodic bonding, fusion bonding, or others.”); 
an assembly of components carried on said crystalline material and arranged for responding to electrical signals (see [0064]); 
wherein the body and the membrane at least partially encapsulate the assembly (see Fig 4).  
As to claim 2, Courcimault further discloses wherein the hermetic bond comprises a metal interlayer between the membrane and the body, wherein the metal interlayer forms a diffusion bond such as a thermo-compression bond (see Fig 26, element 992 and [0094]).  
As to claim 3, Courcimault further discloses wherein the hermetic bond comprises a eutectic bond (see [0094]).  
As to claim 4, Courcimault further discloses wherein the eutectic bond comprises gold, for example gold comprising a dopant material which lowers the bonding temperature such as indium or tin (see [0094]).  
As to claim 7, Courcimault further discloses wherein at least one channel is provided by at least one trench disposed in at least one of the cap and the body and at least partially covered by the respective other one of the cap and the body (see Fig 8, element 30 – antenna is formed in a channel).  
As to claim 9, Courcimault further discloses wherein the at least one channel comprises a connection channel for securing an antenna to the apparatus (see Fig 8, element 30 – antenna is formed in a channel).    

As to claim 11, Courcimault further discloses wherein the at least one channel comprises a fixture channel for fixing the apparatus to a strut of an anchor for anchoring the apparatus to a structure inside a human or animal (see Fig 8, element 52).
As to claim 22, Courcimault further discloses wherein the body comprises a cavity and the hermetic bond seals the cavity to provide a sealed enclosure at a reference pressure (see [0056]).  
As to claim 23, Courcimault further discloses wherein the assembly is arranged to provide a pressure sensor for sensing intravascular pressure as compared to said reference pressure (see [0011]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courcimault in view of US 2006/0001123 A1 to Heck et al. (“Heck”).
As to claim 45, Courcimault fails to disclose the type of dopant used in the eutectic bond and thus does not disclose wherein the dopant comprises at least 15% by mass of the bond, for example at least 20%, for example at least 25%, for example preferably wherein the dopant is 20% by mass of the bond if the dopant is Sn, and preferably wherein the dopant is 27% of the bond if the dopant is In. 
However, in a similar invention, Heck discloses an 80/20 Au/Sn eutectic solder to join a similar structure as that in the claimed invention (see [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the eutectic bond of Courcimault with the 80/20 Au/Sn eutectic solder of Heck as such a combination would predictably result in a satisfactory bond.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791